EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claims 47-78 recite “A quartz crystal unit according to claim” in lines 1, they have been changed to -- The quartz crystal unit according to claim --
  Claims 80-121 recite “A quartz crystal unit according to claim” in lines 1, they have been changed to -- The quartz crystal unit according to claim --
Claims 123-137 recite “A quartz crystal oscillator according to claim” in lines 1, they have been changed to -- The quartz crystal oscillator according to claim --
Claims 139-150 recite “A quartz crystal resonator according to claim” in lines 1, they have been changed to -- The quartz crystal resonator according to claim --
Claim 151 recites “A quartz crystal resonator: comprising a base portion” in line 1, it has been changed to -- A quartz crystal resonator comprising: a base portion -- 
Claims 152-155 recite “A quartz crystal resonator according to claim” in lines 1, they have been changed to -- The quartz crystal resonator according to claim --
Claims 157-164 recite “A quartz crystal unit according to claim” in lines 1, they have been changed to -- The quartz crystal unit according to claim --
Claims 166-178 recite “A quartz crystal oscillator according to claim” in lines 1, they have been changed to -- The quartz crystal oscillator according to claim --
Notice of Pre-AIA 
The present application is being examined under the pre-AIA  first to invent provisions. 
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14282389, filed on 20 May 2014.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1 and 47-178 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a quartz crystal unit comprising, inter alia, the base portion having a length less than 0.5 mm and greater than a spaced-apart distance between the first tuning fork arm and the second tuning fork arm, each of the first and second tuning fork arms having a width less than 0.1 mm and a length less than 1.56 mm, and a plurality of different widths including a first width and a second width greater than the first width, and opposite main surfaces, at least one groove being formed in at least one of the opposite main surfaces of each of the first and second tuning fork arms so that a length of the at least one groove formed in the at least one of the opposite main surfaces of each of the first and second tuning fork arms is within a range of 0.3 mm to 0.79 mm, the quartz crystal resonator being housed in the case, and the lid being connected to the case.
Claims 47-78 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 79 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a quartz crystal unit comprising, inter alia, each of the first and second tuning fork arms having a width less than 0.18 mm, and a plurality of different widths including a first width and a second width greater than the first width, and opposite main surfaces, at least one groove being for-med in at least one of the opposite man surfaces of each of the first and second tuning fork arms so that a length of the at least one groove formed in the at least one of the opposite main surfaces of each of the first and second tuning fork arms is within a range of 0.45 mm to 1.25 mm; wherein the case has an open end, the quartz crystal resonator is housed in the case., and the lid is connected to the case and closes the open end of the case.
Claims 80-121 depend directly or indirectly on claim 79 therefore these claims are allowable as being dependent on an allowable base claim.

Independent claim 122 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a quartz crystal oscillator comprising, inter alia, the base portion having a length greater than a spaced-apart distance between the first tuning fork arm and the second tuning fork arm, each of the first and. second tuning fork arms having a width less than 0,18 mm and a plurality of different widths including a first width and a second width greater than the first width, and opposite main surfaces, at least one groove being formed in at least one of the opposite main surfaces of each of the first and second tuning fork arms so that a length of the at least one groove formed in the at least one of the Opposite main surfaces of each of the first and second tuning fork arms is within a range of 0.45 mm to 1.25 mm, wherein the case has an open end, the quartz crystal resonator is housed in the case, and the lid is connected to the case and closes the open end of the case.
Claims 123-137 depend directly or indirectly on claim 122 therefore these claims are allowable as being dependent on an allowable base claim.

Independent claim 138 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a quartz crystal resonator comprising, inter alia, the base portion having a length greater than a spaced-apart distance between the first tuning fork arm and the second tuning fork arm, each of the first and. second tuning fork arms having a width less than 0.18 mm, and a plurality of different widths including a first width and a second width greater than the first width, and opposite main surfaces, at least one groove being formed in at least one of the opposite main surfaces of each of the first and second tuning fork arms so that a length of the at least one groove formed in the at least one of the opposite main surfaces of each of the first and second tuning fork arms is within a range of 0.45 mm to 1.25 mm, wherein the case has an open end, the quartz crystal resonator is housed in the case, and the lid is connected to the case and closes the open end of the case.
Claims 139-150 depend directly or indirectly on claim 138 therefore these claims are allowable as being dependent on an allowable base claim.

Independent claim 151 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a quartz crystal resonator comprising, inter alia, the base portion having a length greater than a spaced-apart distance between the first tuning fork arm and the second tuning fork arm, each of the first and second tuning fork arms having a plurality of different widths including a first width and a second width greater than the first width, and opposite main surfaces, at least one groove being formed in at least one of the opposite main surfaces of each of the first and second tuning fork arms so that a length of the at least one groove formed in the at least one of the opposite main surfaces of each of the first and second tuning fork arms is within a range of 0.3 mm to 0.79 mm, and an electrode being disposed on a surface of the at least one groove formed in the at least one of the opposite main surfaces of each of the first and second tuning fork arms so that the electrode disposed on the surface of the at least one groove formed in the at least one of the opposite main surfaces of the first tuning fork arm has an electrical polarity opposite to an electrical polarity of the electrode disposed on the surface of the at least one groove formed in the at least one of the opposite main surfaces of the second tuning fork arm.
Claims 152-155 depend directly or indirectly on claim 151 therefore these claims are allowable as being dependent on an allowable base claim.

Independent claim 156 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a quartz crystal unit comprising, inter alia, the base portion having a length greater than a spaced-apart distance between the first tuning fork arm and the second tuning fork arm, each of the first and second tuning fork arms having a width less than 0.18 mm and opposite main surfaces, at least one groove being formed in at least one of the opposite main surfaces of each of the first and second tuning fork arms, an electrode being disposed on a surface of the at least one groove formed in the at least one of the opposite main surfaces of each of the first and second tuning fork arms so that the electrode disposed on the surface of the at least one groove formed in the at least one of the opposite main surfaces of the first tuning fork arm has an electrical polarity opposite to an electrical polarity of the electrode disposed on the surface of the at least one groove formed in the at least one of the opposite main surfaces of the second tuning fork arm, the quartz crystal resonator having a quality factor Q1 and a capacitance ratio r1 of a fundamental mode of vibration, and a quality factor Q2 and a capacitance ratio r2 of a second overtone mode of vibration, a first merit value M1 being defined by M1 = Q1/r1, a second merit value M2 being defined by M2 = Q2/r2, and the first merit value M1 being greater than the second merit value M2.
Claims 157-164 depend directly or indirectly on claim 156 therefore these claims are allowable as being dependent on an allowable base claim.

Independent claim 165 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a quartz crystal oscillator comprising, inter alia, the base portion having a length greater than a spaced-apart distance between the first tuning fork arm and the second tuning fork arm, each of the first and second tuning fork arms having a width less than 0.18 mm and opposite main surfaces, at least one groove being formed in at least one of the opposite main surfaces of each of the first and second tuning fork arms, an electrode being disposed on a surface of the at least one groove formed in the at least one of the opposite main surfaces of each of the first and second tuning fork arms so that the electrode disposed on the surface of the at least one groove formed in the at least one of the opposite main surfaces of the first tuning fork arm has an electrical polarity opposite to an electrical polarity of the electrode disposed on the surface of the at least one groove formed in the at least one of the opposite main surfaces of the second tuning fork arm, the quartz crystal resonator having a quality factor Q1 and a capacitance ratio r1 of a fundamental mode of vibration, and a quality factor Q2 and a capacitance ratio r2 of a second overtone mode of vibration, a first merit value M1 being defined by M1 = Q1/r1, a second merit value M2 being defined by M2 = Q2/r2, and the first merit value Mi being greater than the second merit value M2.
Claims 166-178 depend directly or indirectly on claim 165 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Momosaki et al. (U.S. Patent No. 4320320) discloses coupled mode tuning fork type quartz crystal vibrator.
Takahashi et al. (U.S. Patent No. 4540909) discloses tuning fork type quartz crystal resonator with variable width base.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





29 August 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837